FILED

- 3 2019
IN THE UNITED STATES DISTRICT COURT anes coun
FOR THE DISTRICT OF MONTANA Cre et OF Montana
BILLINGS DIVISION Billings
UNITED STATES OF AMERICA,
CR 18-18-BLG-SPW-2

Plaintiff,
vs. ORDER
CHRISTOPHER ROBERT
HAMILTON,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing currently scheduled for
Thursday, July 11, 2019 at 10:30 a.m., is VACATED and reset to commence on
Friday, July 19, 2019 at 2:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this 3 tay of June, 2019.

Lrccceee Ce ATi

U.S. DISTRICT JUDGE

 
